Exhibit 10.20

[********] Certain confidential information contained in this document, marked
by brackets, has been omitted and filed separately with the Securities and
Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.

EXCLUSIVE LICENSE AGREEMENT

THIS AGREEMENT (the “Agreement”) by and between YALE UNIVERSITY, a corporation
organized and existing under and by virtue of a charter granted by the general
assembly of the Colony and State of Connecticut and located in New Haven,
Connecticut (“YALE”), and Targacept, Inc., a corporation organized and existing
under the laws of the State of Delaware with principal offices located in
Winston-Salem, North Carolina (“LICENSEE”), is effective as of the date of final
signature below (“EFFECTIVE DATE”).

ARTICLE 1 BACKGROUND

1.1. In the course of research conducted under YALE auspices, Drs. Tony George,
Kristi Sacco, and Jennifer Vessicchio, in the Department of Psychiatry at YALE
(the “INVENTORS”), have produced an invention entitled “Mecamylamine and Other
Nicotinic Antagonists for Augmentation of SSRI, MAOIs, TCA and Other
Antidepressants (OCR 1625)” (the “INVENTION”).

1.2. The INVENTORS have assigned to YALE all of all INVENTORS’ right, title and
interest in and to the INVENTION and any resulting patents.

1.3. YALE wishes to have the INVENTION and any resulting patents commercialized
to benefit the public good.

1.4. LICENSEE has agreed with YALE to induce YALE to enter into this Agreement
that it shall, solely to the extent expressly provided in Article 7, act
diligently to develop and commercialize the LICENSED PRODUCTS for public use.

1.5. YALE is willing to grant a license to LICENSEE, subject to the terms and
conditions of this Agreement.

1.6. In consideration of these statements and mutual promises, YALE and LICENSEE
agree to the terms of this Agreement.

ARTICLE 2 DEFINITIONS

The following terms used in this Agreement shall be defined as set forth below:

2.1. “AFFILIATE” shall mean, with respect to any entity (including, without
limitation, either party hereto), any entity or person that directly or
indirectly controls, is controlled by or is under common control with such
entity. For purposes of this definition, “control” means possession of the power
to direct the management of an entity, whether through ownership of more than
fifty percent (50%) of voting securities, by contract or otherwise.

2.2. “CONFIDENTIAL INFORMATION” shall mean all information disclosed by one
party to the other during the negotiation of, or under, this Agreement in any
manner, whether orally,



--------------------------------------------------------------------------------

visually or in tangible form, that directly relates to LICENSED PATENTS,
LICENSED PRODUCTS or LICENSED METHODS or the Agreement itself, unless such
information is subject to an exception described in Article 8.2; provided,
however, that CONFIDENTIAL INFORMATION that is disclosed in tangible form shall
be marked “Confidential” at the time of disclosure and CONFIDENTIAL INFORMATION
that is disclosed orally or visually shall be identified as confidential at the
time of disclosure and subsequently reduced to writing (including, for this
purpose, email), marked confidential and delivered to the other party within
thirty (30) days after such disclosure. Subject to Article 8.2, CONFIDENTIAL
INFORMATION shall include, without limitation, materials, know-how and data,
technical or non-technical, trade secrets, inventions, methods and processes,
whether or not patentable.

2.3. “EARNED ROYALTY” is defined in Article 6.1.

2.4. “EFFECTIVE DATE” is defined in the introductory paragraph of this
Agreement.

2.5. “FIELD” shall mean all therapeutic uses in humans.

2.6. “FIRST SALE” shall mean, with respect to a LICENSED PRODUCT or LICENSED
METHOD, the first sale, that results in NET SALES, to a third party of such
LICENSED PRODUCT or LICENSED METHOD after all regulatory approvals necessary for
the commercialization of such LICENSED PRODUCT or LICENSED METHOD in the country
in which such sale is made have been obtained. For purposes of clarity, for each
LICENSED PRODUCT developed by LICENSEE, there can only be one FIRST SALE under
this Agreement.

2.7. “INSOLVENT” shall mean that LICENSEE is insolvent as defined by the United
States Bankruptcy Code, as amended from time to time

2.8. “INVENTION” and “INVENTOR” are defined in Article 1.1.

2.9. “LICENSE” refers to the license granted under Article 3.1.

2.10. “LICENSED INFORMATION” shall mean all preclinical and clinical data
controlled by Yale as of the EFFECTIVE DATE and directly relating to the
INVENTION.

2.11. “LICENSED METHODS” shall mean any method, procedure, service or process
the practice of which, in the absence of a license from YALE, would infringe a
VALID CLAIM of a LICENSED PATENT.

2.12. “LICENSED PATENTS” shall mean: (i) the patent applications listed in
Appendix A, together with all continuations, divisionals and
continuations-in-part that include any claim that is directed to subject matter
described in the patent applications listed on Appendix A (collectively, the
“Applications”); (ii) all patents issuing from or claiming priority to any of
the Applications during the TERM, together with all reissues, re-examinations or
extensions thereof or substitutes therefor (the “Patents”) and (iii) the
relevant international counterparts of each of the Applications and Patents.
Appendix A is incorporated into this Agreement herein by reference.

2.13. “LICENSED PRODUCT” shall mean any product (including any apparatus or
kit), or component part thereof, the manufacture, use or sale of which, in the
absence of a license from YALE, would infringe a VALID CLAIM of a LICENSED
PATENT.

 

2



--------------------------------------------------------------------------------

2.14. “LICENSED TERRITORY” shall mean the entire world.

2.15. “NDA” shall mean a new drug application filed with the United States Food
and Drug Administration to obtain marketing approval for a LICENSED PRODUCT in
the United States.

2.16. “NET SALES” shall mean:

(a) gross invoice price from the sale or other transfer or disposition of the
LICENSED PRODUCTS or LICENSED METHODS, or from services performed using LICENSED
PRODUCTS or LICENSED METHODS, by LICENSEE, SUBLICENSEES or its AFFILIATES to
third parties, except as set forth in Article 2.16(b), less the following
deductions, provided they actually pertain to the disposition of the LICENSED
PRODUCTS or LICENSED METHODS:

(i) all discounts (including chargebacks), credits and allowances on account of
returns;

(ii) all amounts repaid or credited by reason of rejection, returns or recalls
of goods, rebates or bona fide price reductions determined by LICENSEE or a
SUBLICENSEE or an AFFILIATE in good faith;

(iii) all rebates and similar payments made with respect to sales paid for by
any governmental or regulatory authority such as, by way of illustration and
without limitation, Federal or state Medicaid, Medicare or similar state program
in the United States or equivalent governmental program in any other country;

(iv) all invoiced amounts that are not collected by LICENSEE or a SUBLICENSEE or
an AFFILIATE, including bad debts (provided that deductions for bad debt in any
calendar quarter shall not exceed [********]of aggregate gross sales for such
quarter pursuant to clause (a) (i.e., before application of sub clauses (i-v)));

(v) all duties, taxes and other governmental levies, fees or charges levied on
the sale, transportation or delivery of LICENSED PRODUCTS or practice of the
LICENSED METHODS (to the extent included separately on the applicable invoice),
but not including income taxes; and

(vi) [********]of the amount arrived at after application of the provisions of
items (i) through (v) above as an allowance for transportation costs,
distribution expenses, special packaging and related insurance charges; provided
that, if such costs, expenses and charges are itemized separately on the
applicable invoice, such deduction shall instead be equal to the aggregate
amount therefor shown on such invoice.

No deductions shall be made for any other costs or expenses, including but not
limited to commissions to independents, agents or those on LICENSEE’s,
SUBLICENSEE’s or an AFFILIATE’s payroll or for the cost of collection.

NET SALES shall be calculated using the selling party’s (LICENSEE’s or a
SUBLICENSEE’s or an AFFILIATE’s) internal audited systems used to report such
sales, as adjusted for any of items (i) to (vi) (inclusive) above not taken into
account in such systems. Deductions pursuant to clause (iv) above shall be taken
in the quarter in which such sales are no longer recorded as a receivable.

 

3



--------------------------------------------------------------------------------

For purposes of clarity, sales of a LICENSED PRODUCT or LICENSED METHOD in any
country in the LICENSED TERRITORY in which the sale of such LICENSED PRODUCT or
LICENSED METHOD would not infringe a VALID CLAIM of a LICENSED PATENT shall not
be taken into account in determining NET SALES.

(b) “NET SALES” shall not include the gross invoice price for LICENSED PRODUCTS
or LICENSED METHODS sold to, or services performed using LICENSED PRODUCTS or
LICENSED METHODS for, any SUBLICENSEE or AFFILIATE unless such SUBLICENSEE or
AFFILIATE is the end user of any LICENSED PRODUCT or LICENSED METHOD, in which
case such consideration shall be included in NET SALES at the average selling
price charged to a third party during the same quarter. Also, none of (i) the
use of any LICENSED PRODUCT in a clinical trial, preclinical study or other
research or development activity, (ii) the disposal or transfer of a LICENSED
PRODUCT for purposes of a sampling program or for charitable, manufacturing,
testing or qualification, regulatory or governmental purposes, or (iii) the
sale, disposal or transfer of a LICENSED PRODUCT on a treatment investigational
new drug application, named patient or compassionate use or other similar basis,
shall give rise to any NET SALES.

2.17. “QUALIFIED SUBLICENSEE” shall mean any entity that is, or is an Affiliate
of, either (i) one of the [********] largest biotechnology or pharmaceutical
companies in the world, as measured by annual sales, or (ii) any other entity
that has assets of at least $[********].

2.18. “REASONABLE COMMERCIAL EFFORTS” shall mean documented efforts that are
consistent with those typically utilized by companies of similar size and with
similar resources and expertise in the development of products and services with
market potential similar to LICENSED PRODUCTS and LICENSED METHODS, taking into
account all relevant scientific, clinical, regulatory, financial, competitive
and commercial factors.

2.19. “ROYALTY TERM” is defined in Article 3.4.

2.20. “SUBLICENSE INCOME” shall mean all amounts (excluding Excluded Amounts, as
described below) received by LICENSEE from a SUBLICENSEE, but only if the
sublicense to LICENSED PATENTS or LICENSED METHODS is not combined, whether or
not in the same agreement, with (i) a license to issued patents or pending
patent applications owned or licensed by LICENSEE or its AFFILIATES (other than
LICENSED PATENTS) that claim or cover compounds or their use in the FIELD or
(ii) an agreement by LICENSEE or its AFFILIATES to collaborate with such
SUBLICENSEE to discover, research, develop or commercialize compounds or
products for use in the FIELD.

“Excluded Amounts” means all payments made to LICENSEE or its AFFILIATES: (i) as
royalties on the sale of products; (ii) upon the achievement of, or based on,
clinical, regulatory, commercialization or sales milestones; (iii) under a
credit facility; (iv) in consideration of (A) any issuance of equity or debt
securities by LICENSEE or its AFFILIATES, (B) any supply of compounds or related
materials by or on behalf of LICENSEE or its AFFILIATES, or (C) any research,
development or other activities that LICENSEE or its AFFILIATES may perform on
behalf of a SUBLICENSEE, provided that such payments do not exceed the fair
market value of such securities, supply or activities, as applicable; (v) that
LICENSEE or its AFFILIATES may be required to repay (e.g., a loan); (vi) as
reimbursement of actual patent prosecution and maintenance costs and expenses;
or (vii) in connection with awards or judgments in patent or other intellectual
property right enforcement.

 

4



--------------------------------------------------------------------------------

2.21. “SUBLICENSEE” shall mean any third party sublicensed by LICENSEE to make,
have made, use, sell, have sold, import or export any LICENSED PRODUCT or to
practice any LICENSED METHOD; provided that a contract research organization or
contract manufacturer contracted by LICENSEE or a SUBLICENSEE or an AFFILIATE to
perform services on a fee-for-service basis related to the manufacturing and/or
research or development of LICENSED PRODUCTS only, and not sales of LICENSED
PRODUCTS, shall not be a SUBLICENSEE.

2.22. “TARGACEPT PATENT” shall mean all issued and unexpired patents or pending
patent applications owned or licensed by LICENSEE or any of its AFFILIATES
during the TERM that contain a VALID CLAIM that would be infringed by the
manufacture, use, sale or other exploitation of a LICENSED PRODUCT by a third
party in the absence of a license from LICENSEE (or such AFFILIATE); provided
that (i) LICENSED PATENTS are not TARGACEPT PATENTS, (ii) no pending patent
application that solely covers a method of manufacture or delivery shall be a
TARGACEPT PATENT and (iii) no issued patent that solely covers a method of
manufacture or delivery shall be a TARGACEPT PATENT unless, with respect to a
particular LICENSED PRODUCT, no third party could reasonably be expected to
manufacture and market such LICENSED PRODUCT to treat the indication for which
LICENSEE or any of its AFFILIATES or SUBLICENSEES is commercializing such
LICENSED PRODUCT without infringing such patent in the absence of a license from
LICENSEE or any of its AFFILIATES.

2.23. “TERM” is defined in Article 3.4.

2.24. “VALID CLAIM” shall mean a claim of a pending or issued and unexpired
LICENSED PATENT so long as such LICENSED PATENT (i) if a pending patent
application, is being prosecuted in good faith and shall not have been
irrevocably abandoned or finally disallowed without the possibility of appeal or
re-filing or (ii) if an issued and unexpired patent, shall not have been finally
canceled, withdrawn, abandoned or rejected by any administrative agency or other
authority of competent jurisdiction, shall not have been permanently revoked,
declared to be invalid, unpatentable or unenforceable in an unappealable (or
unappealed within the time allowed for appeal) decision of a court or other
authority or competent jurisdiction through no challenge by LICENSEE.

ARTICLE 3 LICENSE GRANT AND TERM

3.1. Subject to the terms and conditions of this Agreement, YALE hereby grants
to LICENSEE an exclusive license, with the right to sublicense, under the
LICENSED PATENTS and a non-exclusive license, with the right to sublicense,
under the LICENSED INFORMATION, in each case to make, have made, use, sell, have
sold, import, export and otherwise exploit LICENSED PRODUCTS, and to practice
any LICENSED METHOD, within the FIELD in the LICENSED TERRITORY (the “LICENSE”).
YALE (i) represents to LICENSEE that The Donaghue Foundation (“TDF”) provided
funding (but not any inventive contribution) to YALE in support of the research
activities giving rise to the INVENTION and (ii) covenants to LICENSEE that TDF
has irrevocably waived and disclaimed all of TDF’s right, title and interest in
and to the INVENTION and the LICENSED PATENTS in a valid, binding and
enforceable written agreement between TDF and YALE so as to enable LICENSEE to
enjoy the exclusivity intended by the LICENSE with no obligation, financial or
otherwise, of LICENSEE to TDF.

 

5



--------------------------------------------------------------------------------

3.2. To the extent that any invention included within the LICENSED PATENTS has
been funded in whole or in part by the United States government, the United
States government retains certain rights in such invention as set forth in 35
U.S.C. §200-212 and all regulations promulgated thereunder, as amended, and any
successor statutes and regulations (the “Federal Patent Policy”). As a condition
of the LICENSE granted hereby, LICENSEE acknowledges and shall comply with all
aspects of the Federal Patent Policy applicable to the LICENSED PATENTS,
including, solely if and to the extent applicable, the obligation that LICENSED
PRODUCTS used or sold in the United States be manufactured substantially in the
United States. Nothing contained in this Agreement obligates or shall obligate
YALE to take any action that would conflict in any respect with its past,
current or future obligations to the United States Government under the Federal
Patent Policy with respect to the LICENSED PATENTS.

3.3. The LICENSE is expressly made subject to YALE’s reservation of the right,
on behalf of itself and all other non-profit academic research institutions, to
make, use and practice the LICENSED PATENTS and LICENSED METHODS for research,
clinical, teaching or other non-commercial purposes, and not for purposes,
whether itself or through any licensee or other third party, of commercial
development, use, manufacture or distribution. Nothing in this Agreement shall
be construed to grant by implication, estoppel or otherwise any licenses under
patents of YALE other than the LICENSED PATENTS.

3.4. Unless terminated earlier as provided in Article 13, the royalty term of
this Agreement (the “ROYALTY TERM”) shall commence on the EFFECTIVE DATE and
shall automatically expire, for purposes of any country, on the date on which
the last of the LICENSED PATENTS in such country that include at least one VALID
CLAIM expires. The term of this Agreement (the “TERM”) shall expire upon
expiration of the last-to-expire ROYALTY TERM or, if earlier, upon the effective
date of termination in accordance with Article 13.

3.5. Except as expressly provided in this Agreement, under no circumstances will
LICENSEE, as a result of this Agreement, obtain any interest in or any other
right to any technology, know-how, patents, patent applications, materials or
other intellectual or proprietary property of YALE.

ARTICLE 4 SUBLICENSES

4.1. LICENSEE may sublicense the rights granted to it under this Agreement
without the consent of YALE.

4.2. Any sublicense granted by LICENSEE shall include provisions designed to
protect CONFIDENTIAL INFORMATION and substantially the same provisions on Patent
Notices and Use of YALE’s Name as are agreed to in this Agreement and such other
provisions as are needed to enable LICENSEE to comply with this Agreement.
LICENSEE will provide YALE with a copy of each sublicense agreement (and all
amendments thereof) promptly after execution. LICENSEE shall remain responsible
for the performance of all SUBLICENSEES under any such sublicense as if such
performance were carried out by LICENSEE itself, including, without limitation,
the payment of any royalties or other payments provided for hereunder,
regardless of whether the terms of any sublicense provide for such amounts to be
paid by the SUBLICENSEE directly to YALE.

4.3. LICENSEE shall pay royalties to YALE on NET SALES of SUBLICENSEES based on
the same royalty rate as apply to NET SALES by LICENSEE and its AFFILIATES,
regardless of the royalty rates payable by SUBLICENSEES to LICENSEE under a
sublicense agreement. In addition, LICENSEE shall pay to YALE [********]
([********]) of any SUBLICENSE INCOME.

 

6



--------------------------------------------------------------------------------

4.4. LICENSEE agrees that it has sole responsibility to promptly notify YALE of
termination of any sublicense.

ARTICLE 5 LICENSE INITIATION FEE; MILESTONE; ROYALTIES

5.1. LICENSEE shall pay to YALE, (i) a non-refundable license initiation fee of
[********] ($[********]) and (ii) the amount of [********] ($[********]) to
reimburse YALE for all expenses incurred as of the EFFECTIVE DATE in the filing,
prosecution, and maintenance of the LICENSED PATENTS.

5.2. LICENSEE shall make the following non-refundable milestone payments to YALE
within thirty (30) days after the applicable milestone event(s) set forth below:

(a) [********] ($[********]) (i) upon the issuance of the first U.S. patent
included in the LICENSED PATENTS that would be infringed, in the absence of a
license from YALE, by the commercial sale by LICENSEE of mecamylamine
hydrochloride together with citalopram hydrobromide or (ii) if the first to
issue U.S. patent included in the LICENSED PATENTS would not be infringed, in
the absence of a license from YALE, by the commercial sale by LICENSEE of
mecamylamine hydrochloride together with citalopram hydrobromide, upon the
sixtieth (60th) day after the date on which LICENSEE pays the issuance fee
(following receipt of the notice of allowance) for such U.S. patent.

(b) [********] ($[********]) when LICENSEE or any of its SUBLICENSEES or
AFFILIATES files an NDA for each LICENSED PRODUCT developed by LICENSEE.

(c) [********] ($[********]) upon the FIRST SALE of each LICENSED PRODUCT
developed by LICENSEE.

For purposes of clarity, the racemate and enantiomers of any compound shall be
considered to be the same compound such that, to the extent that any of the
racemate or either of the enantiomers is contained in or comprises a LICENSED
PRODUCT, such racemate and enantiomers shall be considered together to be the
same LICENSED PRODUCT and therefore subject to a single milestone stream
hereunder.

For purposes of further clarity, with respect to each of the foregoing milestone
payments, such milestone payment shall not be due or payable by LICENSEE if this
Agreement is terminated pursuant to Article 13 and such termination becomes
effective prior to the date on which the event (or, in the case of Article
5.2(a)(ii), the date) giving rise to such milestone payment occurs.

5.3. Neither the license initiation fee set forth in Article 5.1 nor the
milestone payments set forth in Article 5.2 shall be credited against EARNED
ROYALTIES payable under Article 6.

ARTICLE 6 EARNED ROYALTIES; MINIMUM ROYALTY PAYMENTS

6.1. During the TERM, as partial consideration for the LICENSE, LICENSEE shall
pay to YALE an earned royalty on cumulative NET SALES of LICENSED PRODUCTS or
LICENSED METHODS by LICENSEE or its SUBLICENSEES or AFFILIATES in each calendar
(January 1 through December 31) year (“EARNED ROYALTIES”) according to the
following schedule:

 

7



--------------------------------------------------------------------------------

Annual NET SALES

  

Prior to Expiration of the Last

TARGACEPT PATENT

  

After Expiration of the last

TARGACEPT PATENT

$[********]

   [********]%    [********]%

>$[********]

   [********]%    [********]%

>$[********]

   [********]%    [********]%

> $[********]

   [********]%    [********]%

By way of example, if cumulative NET SALES of LICENSED PRODUCTS in a particular
calendar year are $[********]and there is at least one unexpired TARGACEPT
PATENT, EARNED ROYALTIES payable hereunder would be determined as follows:

[********]

For purposes of clarity, LICENSEE’s obligation to pay EARNED ROYALTIES shall be
imposed only once with respect to the same unit of a LICENSED PRODUCT or
LICENSED METHOD regardless of how many LICENSED PATENTS or VALID CLAIMS pertain
thereto.

6.2. Notwithstanding Article 6.1, if (i) the practice of any portion of the
LICENSE (including, without limitation, the sale of LICENSED PRODUCTS or
LICENSED METHODS), or the manufacture, use, sale or other exploitation of a
LICENSED PRODUCT or LICENSED METHOD, by LICENSEE or any of its AFFILIATES or
SUBLICENSEES in a particular country would or would reasonably be expected to
infringe upon an issued patent of a third party in the absence of a license
(whether or not any other LICENSED PRODUCT or LICENSED METHOD could be
manufactured, used, sold or otherwise exploited without a license to such third
party patent) and (ii) LICENSEE or any of its AFFILIATES or SUBLICENSEES obtains
a license to such third party patent, the amount of EARNED ROYALTIES payable by
LICENSEE shall be reduced by an amount equal to the lesser of (A) [********]
([********]) of the amounts paid to secure such third party license or (B) the
amount that results in aggregate EARNED ROYALTIES of at least [********]of NET
SALES for such calendar quarter.

6.3. LICENSEE shall pay all EARNED ROYALTIES accruing to YALE within ninety
(90) days from the end of each calendar quarter (i.e.,
March 31, June 30, September 30 and December 31), beginning in the first
calendar quarter in which NET SALES occur.

6.4. During the TERM, LICENSEE agrees to pay YALE annual Minimum Royalty
Payments (“MRP”), commencing after the first anniversary of the date of the
FIRST SALE of the first LICENSED PRODUCT or LICENSED METHOD. The MRP shall be in
the following amounts:

 

1st anniversary of FIRST SALE

   $[********]

2nd anniversary of FIRST SALE

   $[********]

3rd anniversary of FIRST SALE

and every anniversary of FIRST SALE thereafter

   $[********]

 

8



--------------------------------------------------------------------------------

Each MRP shall be payable by LICENSEE on the anniversary of the EFFECTIVE DATE
that first occurs after the applicable anniversary of FIRST SALE.

6.5. LICENSEE shall continue to pay the MRP until the end of the TERM. YALE
shall fully credit each MRP made against any EARNED ROYALTIES payable by
LICENSEE in the same year and thereafter until exhausted.

6.6. All EARNED ROYALTIES and other payments due under this Agreement shall be
paid to YALE in United States Dollars. In the event that conversion from foreign
currency is required in calculating a payment under this Agreement, the exchange
rate used shall be the Interbank rate quoted by Citibank at the end of the last
business day of the quarter in which the royalty was earned. If overdue, the
royalties and any other payments due under this Agreement shall bear interest
until payment at a per annum rate two percent (2%) above the prime rate in
effect at Citibank on the due date and YALE shall be entitled to recover
reasonable attorneys’ fees and costs related to the enforcement of this
Agreement to collect such payment. The payment of such interest shall not
foreclose YALE from exercising any other right it may have as a consequence of
the failure of LICENSEE to make any payment when due.

ARTICLE 7 DUE DILIGENCE

7.1. LICENSEE shall use all REASONABLE COMMERCIAL EFFORTS to develop at least
one LICENSED PRODUCT or LICENSED METHOD for commercialization in the United
States. Failure to do so shall, if determined to be a material breach and
subject to the applicable cure period, be subject to termination under Article
13.

7.2. Within sixty (60) days after each anniversary of the EFFECTIVE DATE,
LICENSEE shall provide a written report to YALE summarizing LICENSEE’s progress
in its development or commercialization of at least one LICENSED PRODUCT or
LICENSED METHOD; provided that such reporting obligation shall expire upon the
FIRST SALE of at least one LICENSED PRODUCT.

7.3. LICENSEE shall immediately notify YALE if at any time LICENSEE finally
abandons both its research, development or marketing of LICENSED PRODUCTS and
LICENSED METHODS and its intent to research, develop and market such products or
methods.

7.4. Without prejudice to YALE’s rights under Article 13, LICENSEE agrees that
YALE shall be entitled to terminate this Agreement if LICENSEE provides YALE
with the notice set forth in Article 7.3.

ARTICLE 8 CONFIDENTIALITY AND PUBLICITY

8.1. Subject to the parties’ rights and obligations pursuant to this Agreement,
YALE and LICENSEE agree that during the TERM and for five (5) years thereafter,
each of them:

(a) will keep confidential and will cause their AFFILIATES and, in the case of
LICENSEE, its SUBLICENSEES, to keep confidential, CONFIDENTIAL INFORMATION
disclosed to it by the other party, by taking whatever action the party
receiving the CONFIDENTIAL INFORMATION would take to preserve the
confidentiality of its own CONFIDENTIAL INFORMATION, which in no event shall be
less than reasonable care; and

 

9



--------------------------------------------------------------------------------

(b) will only disclose that part of the other party’s CONFIDENTIAL INFORMATION
to its officers, employees or agents that is necessary for those officers,
employees or agents to carry out its responsibilities under this Agreement; and

(c) will not use the other party’s CONFIDENTIAL INFORMATION other than as
expressly set forth in this Agreement (including, in the case of LICENSEE, in
the development or commercialization of LICENSED PRODUCTS OR LICENSED METHODS)
or disclose the other party’s CONFIDENTIAL INFORMATION to any third parties
under any circumstance without advance written permission from the other party;
provided that LICENSEE shall be permitted to disclose YALE’s CONFIDENTIAL
INFORMATION (including, solely for this purpose, the terms of this Agreement)
(i) to its legal and financial advisors, (ii) to its auditor, (iii) in
connection with any actual or potential debt or equity financing, (iv) to any
actual or potential SUBLICENSEE or (v) in connection with any acquisition or
business combination; provided that, in case of clauses (iv) or (v), any such
disclosure is made subject to an obligation of confidentiality at least
substantially similar to those contained herein; and

(d) will, within sixty (60) days of receipt of written request from a party
following termination of this Agreement, return all the CONFIDENTIAL INFORMATION
disclosed to it by the other party pursuant to this Agreement, except for one
copy which may be retained by the recipient for monitoring compliance with this
Article 8.

8.2. The obligations of non-use and confidentiality described above shall not
pertain to that part of the CONFIDENTIAL INFORMATION that:

(a) was known to the recipient prior to the disclosure by the disclosing party;
or

(b) is at the time of disclosure or has become thereafter publicly known through
no fault or omission attributable to the recipient; or

(c) is rightfully given to the recipient from sources independent of the
disclosing party; or

(d) is established by written evidence to have been independently developed by
the receiving party without use of or reference to the CONFIDENTIAL INFORMATION
of the other party; or

(e) is required to be disclosed by law, rule or regulation (including, in the
case of LICENSEE or AFFILIATES, stock exchange or listing organization
requirements) in the opinion of recipient’s attorney, but only after the
disclosing party is given prompt written notice and an opportunity to seek a
protective order (in each case to the extent practicable under the
circumstances).

 

10



--------------------------------------------------------------------------------

8.3. Except as required by law, rule or regulation (including, in the case of
LICENSEE or its AFFILIATES, stock exchange or listing organization requirements)
or permitted by Article 8.1(c), neither party may disclose the financial terms
of this Agreement without the prior written consent of the other party.

ARTICLE 9 REPORTS, RECORDS AND INSPECTIONS

9.1. LICENSEE shall, within ninety (90) days after the calendar year in which
NET SALES first occur, and within ninety (90) days after each calendar quarter
(i.e., March 31, June 30, September 30 and December 31) thereafter, provide YALE
with a written report detailing the NET SALES and uses, if any, made by
LICENSEE, its SUBLICENSEES and AFFILIATES of LICENSED PRODUCTS and LICENSED
METHODS during the preceding calendar quarter and calculating the payments due
pursuant to Article 6. NET SALES of LICENSED PRODUCTS or LICENSED METHODS shall
be deemed to have occurred on the date of invoice for such LICENSED PRODUCTS or
LICENSED METHODS. Each such report shall be signed by an officer of LICENSEE (or
the officer’s designee), and must include:

(a) the number of LICENSED PRODUCTS sold or otherwise transferred or disposed
of, and the amount of LICENSED METHODS sold, by LICENSEE, SUBLICENSEES and
AFFILIATES;

(b) a calculation of NET SALES for the applicable reporting period, including
the gross invoice prices charged for the LICENSED PRODUCTS and LICENSED METHODS
and detailing any permitted deductions made pursuant to Article 2.16;

(c) a calculation of total royalties or other payment due, including any
exchange rates used for conversion; and

(d) names and addresses of all SUBLICENSEES and the type and amount of
SUBLICENSE INCOME, if any, received from each SUBLICENSEE.

9.2. LICENSEE and its SUBLICENSEES shall keep and maintain complete and accurate
records and books containing an accurate accounting of all data in sufficient
detail to enable verification of EARNED ROYALTIES and other payments under this
Agreement. LICENSEE shall preserve such books and records for three (3) years
after the calendar year to which they pertain. Such books and records shall be
open to inspection by YALE or an independent certified public accountant
selected by YALE, at YALE’s expense, during normal business hours upon thirty
(30) days prior written notice, for the purpose of verifying the accuracy of the
reports and computations rendered by LICENSEE. In the event LICENSEE underpaid
the amounts due to YALE with respect to the audited period by more than five
percent (5%), LICENSEE shall pay the reasonable cost of such examination,
together with the deficiency not previously paid, within thirty (30) days of
receiving notice thereof from YALE.

9.3. On or before the ninetieth (90th) day following the close of LICENSEE’s
fiscal year, LICENSEE shall provide YALE with LICENSEE’s certified financial
statements for the preceding fiscal year including, at a minimum, a balance
sheet and an income statement. This Article 9.3 shall not apply if and for so
long as LICENSEE has a class of securities registered under Section 12 of the
Securities Exchange Act of 1934.

 

11



--------------------------------------------------------------------------------

ARTICLE 10 PATENT PROTECTION

10.1. From and after the EFFECTIVE DATE, LICENSEE shall be responsible for all
actually incurred, reasonable costs of filing, prosecution and maintenance of
all United States patent applications contained in the LICENSED PATENTS. Any and
all such United States patent applications, and resulting issued patents, shall
remain the property of YALE.

10.2. From and after the EFFECTIVE DATE, LICENSEE shall be responsible for all
actually incurred, reasonable costs of filing, prosecution and maintenance of
all foreign patent applications, and patents contained in the LICENSED PATENTS
in countries outside the United States in the LICENSED TERRITORY selected by
LICENSEE with the consent of YALE, not to be unreasonably withheld, conditioned
or delayed. All such applications or patents shall remain the property of YALE.

10.3. If LICENSEE fails to pay the expenses of filing, prosecuting or
maintaining a LICENSED PATENT in the United States, then LICENSEE’s rights under
this Agreement shall terminate automatically with respect to such LICENSED
PATENT in the United States.

10.4. The costs mentioned in Articles 10.1 and 10.2 shall include, but are not
limited to, taxes, annuities, working fees, maintenance fees and renewal and
extension charges. Payment of such costs shall be made, at YALE’s option, either
directly to patent counsel or by reimbursement to YALE. In either case, LICENSEE
shall make payment directly to the appropriate party within thirty (30) days
after receiving its invoice.

10.5.    (a) Subject to this Article 10.5, all pending patent applications and
issued patents included in the LICENSED PATENTS shall be prepared, prosecuted,
filed and maintained by outside patent counsel chosen by YALE subject to the
approval of LICENSEE, not to be unreasonably withheld. YALE shall instruct
patent counsel to (i) keep both YALE and LICENSEE regularly informed of the
progress of the prosecution, issuance and maintenance of all such patent
applications and patents, (ii) make itself available with reasonable notice, at
reasonable times and with reasonable frequency for consultation with LICENSEE
and its outside patent counsel, (iii) give both YALE and LICENSEE reasonable
opportunity to review and comment on the type and scope of useful claims and the
nature of supporting disclosures, (iv) give due consideration in good faith to
comments received from LICENSEE or its outside patent counsel and (v) give
LICENSEE at least thirty (30) days prior written notice of all meetings and
material communications with any patent authorities concerning the LICENSED
PATENTS and to permit LICENSEE to participate in such meetings or
communications. YALE will not finally abandon any patent application included in
the LICENSED PATENTS without LICENSEE’s prior written consent. LICENSEE shall
have the sole right, in good faith, to determine whether to seek or obtain any
patent term extension(s), restoration(s) or the like that may be available in
the future with respect to the LICENSED PATENTS in any part of the LICENSED
TERRITORY. Neither party shall have any liability to the other party for
damages, whether direct, indirect or incidental, consequential or otherwise,
arising from its good faith decisions, actions and omissions in connection with
patent prosecution hereunder if such party shall have complied with its
obligations under this Article 10.5(a).

(b) Notwithstanding Article 10.5(a), upon thirty (30) days written notice to
YALE, LICENSEE (or its AFFILIATES or SUBLICENSEES) shall have the right to
assume the sole responsibility for the preparation, prosecution, filing and
maintenance, by outside patent counsel chosen thereby and reasonably acceptable
to YALE, of all pending patent applications and issued

 

12



--------------------------------------------------------------------------------

patents included in the LICENSED PATENTS; provided that such rights shall be
expressly subject to the obligations of LICENSEE (or, as applicable, its
AFFILIATES or SUBLICENSEES) to instruct patent counsel to (i) [********],
(ii) keep YALE regularly informed of the progress, issuance and maintenance of
all such patent applications and patents, (iii) give YALE reasonable opportunity
to comment on the type and scope of useful claims and the nature of supporting
disclosures, (iv) give due consideration in good faith to comments received from
YALE or its outside patent counsel, (v) not make any changes that would
materially limit either the scope or number of claims without YALE’s prior
written consent and (vi) not to finally abandon any patent application included
in the LICENSED PATENTS without YALE’s prior written consent.

10.6. LICENSEE shall mark, and shall contract with its SUBLICENSEES to mark, all
LICENSED PRODUCTS with the numbers of all patents included in LICENSED PATENTS
that cover the LICENSED PRODUCTS. Without limiting the foregoing, all LICENSED
PRODUCTS shall be marked in such a manner as to conform with the patent marking
notices required by the law of any country where such LICENSED PRODUCTS are
made, sold, used or shipped, including, but not limited to, the applicable
patent laws of that country.

ARTICLE 11 INFRINGEMENT AND LITIGATION

11.1. Each party shall promptly notify the other in writing in the event that it
obtains knowledge of infringing activity by third parties, or is sued or
threatened with an infringement suit, in any country in the LICENSED TERRITORY
as a result of activities that concern the LICENSED PATENTS and shall supply the
other party with documentation of the infringing activities that it possesses,
if any.

11.2. During the TERM:

(a) LICENSEE shall have the first right, but shall not be obligated, to defend
the LICENSED PATENTS against infringement or interference in the FIELD and in
the LICENSED TERRITORY by third parties. This right includes bringing any legal
action for infringement and defending any counterclaim of invalidity or action
of a third party for declaratory judgment for non-infringement or
non-interference. If, in the reasonable opinion of LICENSEE’s and YALE’s
respective counsels, YALE is required to be a named party to any such suit for
standing purposes, LICENSEE may join YALE as a party; provided, however, that
(i) YALE shall not be the first named party in any such action, (ii) the
pleadings and any public statements about the action shall state that the action
is being pursued by LICENSEE and that LICENSEE has joined YALE as a party; and
(iii) LICENSEE shall keep YALE reasonably apprised of all material developments
in any such action. LICENSEE may settle such suits, whether by agreement,
consent, judgment, voluntary dismissal or otherwise, solely in its own name and
solely at its own expense and through counsel of its own selection; provided,
however, that any such settlement that imposes any restrictions or obligations
on YALE shall be entered into only with YALE’s prior written consent. LICENSEE
shall bear the expense of such legal actions. Except for providing reasonable
assistance, at the request and reasonable expense of LICENSEE, YALE shall have
no obligation regarding the legal actions described in Article 11.2 unless
required to participate by law. However, YALE shall have the right to
participate in any such action through its own counsel and at its own expense.
Any recovery shall first be applied to LICENSEE’s out of pocket expenses and
second to YALE’s out of pocket expenses, in each case including legal fees. If
there is any excess recovery following payment of such expenses: (A) any amount
recovered specifically for lost profits or sales shall be treated as NET SALES
in the calendar quarter in which such recovery is paid and shall be subject to
EARNED

 

13



--------------------------------------------------------------------------------

ROYALTIES payable to YALE in respect of such NET SALES; (B) any amount recovered
specifically as punitive or treble damages shall be treated as SUBLICENSE
INCOME; and (C) if both clause (A) and clause (B) apply, the amount of such
excess recovery shall apply to clause (A) and clause (B) in the same proportion
as (1) the amount recovered specifically for lost profits or sales bears to
(2) the amount recovered specifically as punitive or treble damages.

(b) In the event LICENSEE fails to initiate and pursue commercially reasonable
steps within one hundred twenty (120) days of (i) notification of infringement
from YALE to eliminate the infringement or interference or (ii) the date
LICENSEE otherwise first becomes aware of an infringement, whichever is earlier,
YALE shall have the right to initiate such legal action at its own expense. If,
in the reasonable opinion of YALE’s and LICENSEE’s respective counsel, LICENSEE
is required to be a named party in any such suit for standing purposes, YALE may
join LICENSEE as a party, subject to the same conditions to the joining of YALE
set forth in Article 11.2(a). In such case, LICENSEE shall provide reasonable
assistance to YALE if requested to do so. YALE may settle, whether by agreement,
consent, judgment, voluntary dismissal or otherwise, such actions solely through
its own counsel; provided, however, that any such settlement that imposes any
restrictions or obligations on LICENSEE shall be entered into only with
LICENSEE’s prior written consent. Any recovery shall be retained by YALE.

11.3. In the event LICENSEE is permanently enjoined from exercising its LICENSE
under this Agreement pursuant to an infringement action brought by a third
party, or if both LICENSEE and YALE elect not to undertake the defense or
settlement of a suit alleging infringement for a period of six (6) months from
notice of such suit, then either party shall have the right to remove the
country where the suit was filed from the LICENSED TERRITORY upon thirty
(30) days written notice to the other party in accordance with the terms of
Article 15.

ARTICLE 12 USE OF YALE’S NAME

LICENSEE shall not use the name “Yale” or “Yale University,” or any variation or
adaptation thereof, or any trademark, tradename or other designation owned by
YALE, or the names of any of its trustees, officers, faculty, students,
employees or agents, for any purpose without the prior written consent of YALE
in each instance, except that LICENSEE may state that it has licensed from YALE
one or more of the patents and applications comprising the LICENSED PATENTS.
YALE shall not use the name “Targacept” or any variation or adaptation thereof,
or any trademark, tradename or other designation owned by LICENSEE, or the names
of any of its directors, officers, employees or agents, for any purpose without
the prior written consent of LICENSEE in each instance, except that YALE may
state that LICENSEE has licensed from it one or more of the patents and
applications comprising the LICENSED PATENTS.

ARTICLE 13 TERMINATION

13.1. YALE shall have the right to terminate this Agreement upon written notice
to LICENSEE in the event LICENSEE:

(a) fails to make any payment whatsoever due and payable pursuant to this
Agreement unless LICENSEE shall make all such payments (and all interest due on
such payments under Article 6.4) within the thirty (30) day period after receipt
of written notice from YALE; or

 

14



--------------------------------------------------------------------------------

(b) subject to Article 16.3, commits a material breach of any other provision of
this Agreement which is not cured (if capable of being cured) within the one
hundred twenty (120) day period after receipt of written notice thereof from
YALE (or upon receipt of such notice if such breach is not capable of being
cured);

(c) fails to obtain or maintain adequate insurance as described in Article 14
and does not cure such breach within the ten (10) day period after receipt of
written notice thereof from YALE;

(d) as provided in Article 7.4.

13.2. This Agreement shall terminate automatically without any notice to
LICENSEE in the event LICENSEE shall cease to carry on its business or becomes
INSOLVENT, or a petition in bankruptcy is filed against LICENSEE and is
consented to, acquiesced in or remains undismissed for sixty (60) days, or
LICENSEE makes a general assignment for the benefit of creditors, or a receiver
is appointed for LICENSEE.

13.3. LICENSEE shall have the right to terminate this Agreement upon thirty
(30) days prior written notice to YALE.

13.4. Upon termination of this Agreement for any reason (but, for purposes of
clarity, not expiration of the TERM), all rights and licenses granted to
LICENSEE under the terms of this Agreement are terminated and YALE has the
option, in its discretion, to terminate any sublicense granted by LICENSEE. Upon
such termination (but not expiration of the TERM), LICENSEE shall cease to
manufacture or sell LICENSED PRODUCTS and cease to practice LICENSED METHODS;
provided that, as applied to the terms “LICENSED PRODUCTS” and “LICENSED
METHODS” as used in this Article 13.4 and notwithstanding Article 2.24, “VALID
CLAIM” shall, mean (i) a valid and enforceable claim of an issued and unexpired
LICENSED PATENT or (ii) a claim of a pending application included in LICENSED
PATENTS that is being prosecuted in good faith and that has not been irrevocably
abandoned or finally disallowed without the possibility of appeal or re-filing
where such claim, if such patent application were to issue as a patent, would be
valid and enforceable. Within sixty (60) days after the effective date of
termination LICENSEE shall deliver to YALE:

(a) the last report required under Article 7 or 9; and

(b) all payments incurred up to the effective date of termination.

13.5. Termination of this Agreement shall not affect any rights or obligations
accrued prior to the effective date of such termination and specifically
LICENSEE’s obligation to pay all such accrued royalties and other payments
specified by Article 5 and 6. The following provisions shall survive any
termination: Articles 2 and 8, Article 9.2, Article 10.5 (last sentence only),
Article 12, this Article 13.5, Article 14, Article 15, Article 16.1, Article
16.3 and Article 17. The parties agree that claims giving rise to
indemnification may arise after the TERM or termination of the LICENSE granted
herein.

13.6. The rights provided in this Article 13 shall be in addition and without
prejudice to any other rights which the parties may have with respect to any
default or breach of the provisions of this Agreement.

 

15



--------------------------------------------------------------------------------

13.7. Waiver by either party of one or more defaults or breaches shall not
deprive such party of the right to terminate because of any subsequent default
or breach.

ARTICLE 14 INDEMNIFICATION; INSURANCE; WARRANTIES AND DISCLAIMERS

14.1. LICENSEE shall defend, indemnify and hold harmless YALE, its trustees,
directors, officers, employees, and agents and their respective successors,
heirs and assigns (“Indemnified Parties”) against any and all liabilities,
claims, demands, damages, judgments and expenses of any nature, including
without limitation legal expenses and reasonable attorneys’ fees, under any
theory of liability (including, without limitation, tort, warranty, or strict
liability), arising out of the death, personal injury or illness of any person,
or damage to any property, resulting from the production, manufacture, sale,
use, lease or other disposition or consumption, promotion or advertisement of
the LICENSED PRODUCTS or LICENSED METHODS by LICENSEE, its AFFILIATES,
SUBLICENSEES; provided that LICENSEE shall have no obligation hereunder to
Indemnified Parties with respect to liabilities, claims or demands (“Claims”),
damages, judgments, losses and expenses to the extent that they arise out of the
gross negligence or willful misconduct of any Indemnified Party.

14.2. YALE shall give LICENSEE prompt (and, in any event, within thirty
(30) days after YALE’s receipt of written notice of a Claim) written notice of
any Claim asserted for which any Indemnified Party seeks to enforce Article
14.1, specifying in an amount of detail reasonable under the circumstances the
nature of the Claim; provided that the failure to provide such notice on a
timely basis shall not relieve LICENSEE of any obligation that it may have under
Article 14.1, except to the extent that the defense of such Claim is materially
prejudiced by such failure. LICENSEE shall have the opportunity to defend,
negotiate and settle such claims using counsel of its choice; provided, however,
that (i) any Indemnified Party shall be entitled to participate in the defense
of such matter and to employ, at its expense, counsel to assist therein and
(ii) LICENSEE shall not be responsible or bound by any settlement of any Claim
without its prior written consent. YALE shall ensure that all Indemnified
Parties seeking to enforce Article 14.1 provide LICENSEE with such information
and assistance as LICENSEE may reasonably request, at the reasonable expense of
LICENSEE.

14.3. LICENSEE shall purchase and maintain in effect during the TERM, and shall
require its SUBLICENSEES (other than QUALIFIED SUBLICENSEES which may elect to
self-insure and other than SUBLICENSEES with rights limited to in vitro and
animal research) to purchase and maintain in effect during the TERM, a policy of
general liability insurance. Such insurance shall:

(a) list “YALE, its trustees, directors, officers, employees and agents” as
additional insureds under the policy and provide for thirty (30) days written
notice prior to any cancellation or material change to the policy(ies); and

(b) be endorsed such that it provides contractual liability coverage for
LICENSEE’s indemnification under Article 14.1.

In addition, LICENSEE shall purchase and maintain in effect during the TERM a
policy covering product liability in amounts no less than $[********]Dollars per
incident and $[********]Dollars annual aggregate; provided that, by virtue of
such minimum amount of coverage required, such insurance not be construed to
create a limit of LICENSEE’s liability with respect to its indemnification under
Article 14.1.

 

16



--------------------------------------------------------------------------------

14.4. By signing this Agreement, LICENSEE certifies that the requirements of
Article 14.3 will be met on or before the earlier of (a) the date of FIRST SALE
of any LICENSED PRODUCT or LICENSED METHOD or (b) the first date, after the
EFFECTIVE DATE, any LICENSED PRODUCT or LICENSED METHOD is tested or used by
LICENSEE, a SUBLICENSEE or an AFFILIATE on humans, and will continue to be met
thereafter. Upon YALE’s request during the TERM, LICENSEE shall furnish a
Certificate of Insurance and a copy of the current insurance policy(ies) to
YALE.

14.5. YALE represents and warrants to LICENSEE that (i) to YALE’s knowledge, the
INVENTORS are the only persons who contributed to either the conception or first
reduction to practice of the INVENTION, (ii) each INVENTOR was an employee of
YALE at the time the INVENTION was first disclosed to YALE’s Office of
Cooperative Research, (iii) YALE has secured a valid and binding written
assignment to the INVENTION (including, without limitation, the LICENSED
PATENTS) from each INVENTOR, (iv) YALE has made due inquiry of each INVENTOR and
has no reason to believe that any such INVENTOR has granted, purported to grant
or agreed to grant any right or license to the INVENTION or any of the LICENSED
PATENTS to any third party, (v) to YALE’s knowledge, YALE owns all right, title
and interest in and to the LICENSED PATENTS, (vi)YALE has the lawful right to
grant the LICENSE, (vii)YALE has not granted rights or licenses in derogation of
this Agreement other than those rights granted or reserved to the U.S.
Government, (viii) to YALE’s knowledge, the LICENSED PATENTS are not invalid or
unenforceable and (ix) in respect of the pending U.S. patent application
included in the LICENSED PATENTS, YALE has presented all relevant prior art of
which YALE and, to YALE’s knowledge, the INVENTORS have knowledge to the
relevant Patent Examiner at the United States Patent and Trademark Office. YALE
agrees that, during the TERM, YALE shall not enter into any other agreements
that conflict with the rights or obligations provided hereunder, including any
rights and obligations that survive termination of this Agreement.

14.6. (a) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ARTICLE 14.5, YALE MAKES NO,
AND EXPRESSLY DISCLAIMS ALL, REPRESENTATIONS OR WARRANTIES THAT ANY CLAIMS OF
THE LICENSED PATENTS, ISSUED OR PENDING, ARE VALID, OR THAT THE MANUFACTURE,
USE, SALE OR OTHER DISPOSAL OF THE LICENSED PRODUCTS, OR PRACTICE OF THE
LICENSED METHODS DOES NOT OR WILL NOT INFRINGE UPON ANY PATENT OR OTHER RIGHTS
NOT VESTED IN YALE.

(b) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ARTICLE 14.5, YALE MAKES NO, AND
EXPRESSLY DISCLAIMS ALL, REPRESENTATIONS AND WARRANTIES WHATSOEVER WITH RESPECT
TO THE LICENSED PATENTS, LICENSED PRODUCTS AND LICENSED METHODS, EITHER EXPRESS
OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE. LICENSEE SHALL MAKE NO STATEMENTS,
REPRESENTATION OR WARRANTIES WHATSOEVER TO ANY THIRD PARTIES WHICH ARE
INCONSISTENT WITH SUCH DISCLAIMER BY YALE. IN NO EVENT SHALL YALE, OR ITS
TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES AND AFFILIATES, BE LIABLE FOR SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES OF ANY KIND, INCLUDING ECONOMIC
DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF WHETHER YALE SHALL
BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE
POSSIBILITY OF THE FOREGOING.

 

17



--------------------------------------------------------------------------------

ARTICLE 15 NOTICES

15.1. Any payment, notice or other communication required by this Agreement
(a) shall be in writing, (b) may be delivered personally or sent by reputable
overnight courier with written verification of receipt or by registered or
certified first class United States Mail, postage prepaid, return receipt
requested, (c) shall be sent to the following addresses or to such other address
as such party shall designate by written notice to the other party, and
(d) shall be effective upon receipt:

 

FOR YALE:

  

FOR LICENSEE:

Managing Director    TARGACEPT, INC. YALE UNIVERSITY    200 East First Street,
Suite 300 Office of Cooperative Research    Winston-Salem, NC 27101 433 Temple
Street    Attn: VP, Business and Commercial Development New Haven, CT 06511   
Attn: General Counsel

ARTICLE 16 LAWS, FORUM AND REGULATIONS, DISPUTE RESOLUTION

16.1. Any matter arising out of or related to this Agreement shall be governed
by and in accordance with the substantive laws of the State of Connecticut,
without regard to its conflicts of law principles, except where the federal laws
of the United States are applicable and have precedence. Any dispute arising out
of or related to this Agreement shall be brought in a court of competent
jurisdiction in the State of Connecticut.

16.2. LICENSEE shall comply, and shall cause its AFFILIATES to comply and
contract with its SUBLICENSEES to comply, in all material respects with all
foreign and United States federal, state, and local laws, regulations, rules and
orders applicable to the testing, production, transportation, packaging,
labeling, export, sale and use of the LICENSED PRODUCTS and practice of the
LICENSED METHODS. In particular, LICENSEE shall be responsible for assuring
compliance with all United States export laws and regulations applicable to this
LICENSE and LICENSEE’s activities under this Agreement

16.3. Neither party shall institute a proceeding in any court or administrative
agency to resolve a dispute arising out of or relating to this Agreement before
that party has sought to resolve such dispute through direct negotiation with
the other party. Notwithstanding the foregoing, either party may seek, without
waiving any right or remedy under this Agreement, from any court having
jurisdiction injunctive or provisional relief to protect the rights or property
of that party pending resolution of the dispute.

ARTICLE 17 MISCELLANEOUS

17.1. This Agreement shall be binding upon and inure to the benefit of the
parties and their respective legal representatives, successors and permitted
assigns.

17.2. This Agreement constitutes the entire agreement of the parties relating to
the LICENSED PATENTS, LICENSED PRODUCTS and LICENSED METHODS, and all prior
representations, agreements and understandings, written or oral (including,
without limitation, the various draft term sheet proposals exchanged between the
parties), are merged into it and superseded by this Agreement.

 

18



--------------------------------------------------------------------------------

17.3. The provisions of this Agreement shall be deemed separable. If any part of
this Agreement is rendered void, invalid, or unenforceable, such determination
shall not affect the validity or enforceability of the remainder of this
Agreement unless the part or parts which are void, invalid or unenforceable
shall substantially impair the value of the entire Agreement as to either party.

17.4. Paragraph headings are inserted for convenience of reference only and do
not form a part of this Agreement.

17.5. No person not a party to this Agreement, including any employee of either
party to this Agreement, shall have or acquire any rights by reason of this
Agreement. Nothing contained in this Agreement shall be deemed to constitute the
parties partners with each other or any third party.

17.6. This Agreement may not be amended or modified except by written agreement
executed by each of the parties. This Agreement is personal to LICENSEE and
shall not be assigned by LICENSEE without the prior written consent of YALE,
except no such consent shall be required in connection with any assignment by
LICENSEE to an AFFILIATE or to a successor of all or substantially all of the
business of LICENSEE to which this Agreement relates. Any attempted assignment
in contravention of this Article 17.6 shall be null and void and shall
constitute a material breach of this Agreement.

17.7. Neither LICENSEE nor any SUBLICENSEE or assignee will create, assume or
permit to exist any lien, pledge, security interest or other encumbrance on this
Agreement or any sublicense.

17.8. The failure of either party to enforce at any time, or for any period of
time, any provision of this Agreement shall not be construed as a waiver of
either such provision or of the right of such party thereafter to enforce each
and every provision of this Agreement.

17.9. This Agreement may be executed in any number of counterparts and either
party may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.

 

19



--------------------------------------------------------------------------------

IN WITNESS to their Agreement, the parties have caused this Agreement to be
executed in duplicate originals by their duly authorized representatives.

 

YALE UNIVERSITY     TARGACEPT, INC. By:  

/s/ Jonathan Soderstrom

    By:  

/s/ Jeffrey C. Brennan

E. Jonathan Soderstrom, Ph.D.     Name:   Jeffrey C. Brennan Managing Director,
Office of Cooperative Research     Title:   Vice President, Business and
Commercial Development Date: 18 Jan 2007     Date: January 22, 2007

 

20



--------------------------------------------------------------------------------

Appendix A

LICENSED PATENTS

U.S. Patent Application 10/585,562 “Mecamylamine and Other Nicotinic Antagonists
for Augmentation of SSRI, MAOIs, TCA and Other Antidepressants”.

U.S. provisional applications 60/534,532 and 60/627,250

PCT/US2005/000083 (Publication No. WO05067909A1)

 

21